EXHIBIT 10.1

CBC NATIONAL BANK




EXECUTIVE SUPPLEMENTAL INCOME AGREEMENT







THIS AGREEMENT is made this 1st day of May, 2009 by and between CBC National
Bank, Fernandina Beach,  Florida  (the "Employer") and Class 2  Officer, a
highly compensated or management employee (the "Officer"). The mutual rights,
duties, and obligations of the parties to this Agreement are intended to
constitute a top-hat plan (i.e., an unfunded deferred compensation plan
maintained for a member of a select group of management or highly compensated
employees) pursuant to Sections 201(2), 301(a)(3), and 40l(a)(1) of the Employee
Retirement Income Security Act of 1974 ("ERISA").




ARTICLE I – DEFINITIONS




The following terms, as used herein, unless a different meaning clearly is
implied by the context, have the following meanings:

1.1

AGREEMENT means this Executive Supplemental Income Plan Agreement.

1.2

BENEFICIARY means any person or persons so designated in accordance with the
provisions of Article V.

1.3

BENEFITS means the Retirement Benefit, Disability Benefit, and Salary
Continuation Benefit, collectively, as defined in Article II.

1.4

CHANGE IN CONTROL means an event in which (a) a group of one or more individuals
or entities increases its ownership percentage of voting stock in the Employer
to more than 50 percent of outstanding shares, if such group did not own




--------------------------------------------------------------------------------

more than 50 percent on the Effective Date, (b) during any period of 2
consecutive years (not including any period prior to the execution of this
Agreement) individuals who at the beginning of the period constitute the Board
of Directors cease for any reason to constitute a majority, or (c) the
stockholders of the Employer approve a merger or consolidation of the Employer
with another corporation.

1.5

CODE means the Internal Revenue Code of 1986 and the regulations thereunder, as
amended from time to time.

1.6

DISABILITY means (i) the Officer's inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) the Officer is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Employer.




1.7

EFFECTIVE DATE means the effective date of this Agreement, which shall be May 1,
2009.

1.8

EMPLOYER means CBC National Bank or its respective successors and assigns.

1.9

ERISA means the Employee Retirement Income Security Act of 1974 and the
regulations there under, as amended from time to time.

1.10

NORMAL RETIREMENT AGE means the Officer's attainment of age 68.

1.11

OFFICER means Paul R. Garrigues, a member of a select group of Employer's
management or highly compensated employees within the meaning of Sections
201(2), 301(a)(3), and 401(a)(1) of ERISA.




--------------------------------------------------------------------------------

1.12

OFFICER'S BENEFIT STATEMENT means the Appendix to this Agreement that defines
the benefits due the Officer hereunder.

1.13

OFFICER'S LIABILITY ACCOUNT means the required accounting liability of the
Employer for the Retirement Benefit, defined in Section 2.1, in accordance with
Financial Accounting Standards Board Statement 87, as amended, or in the event
of the Participant's death, the Salary Continuation Benefit, defined in Section
2.4, in accordance with generally accepted accounting principles.

1.14

PLAN YEAR means the twelve (12) month period ending on the December 31 of each
year during which this Agreement is in effect.




ARTICLE II – PLAN BENEFITS




2.1

RETIREMENT BENEFIT. The Retirement Benefit shall be equal to the amount and for
the period defined in the Officer's Benefit Statement.

2.2

DISABILITY BENEFIT. The Disability Benefit shall be equal to a monthly amount
necessary to amortize the Officer's Liability Account as a term annuity for a
period of 180 months.

2.3

SALARY CONTINUATION BENEFIT. The Salary Continuation Benefit shall be equal to
the amount and for the period defined in the Officer's Benefit Statement.




ARTICLE III - ENTITLEMENT TO BENEFITS







3.1

RETIREMENT. If the Officer remains in employment with the Employer and attains
Normal Retirement Age, the Retirement Benefit shall be payable to the Officer




--------------------------------------------------------------------------------

and/or Beneficiary according to the provisions of Article IV. The Officer and/or
Beneficiary will not be entitled to the Retirement Benefit if the Officer or the
Beneficiary is entitled to or receiving any other Benefit under this Agreement.

3.2

DISABILITY. If the Officer becomes Disabled while employed with the Employer or
suffers Disability from an accident or illness occurring while employed with the
Employer, the Officer may request, and the Board, in its sole discretion, may
authorize payment of the Disability Benefit.

3.3

PAYMENT OF EMPLOYMENT TAXES. Upon termination of employment at Retirement, the
Officer may request a payment to pay the Federal Insurance Contributions Act
(FICA) tax imposed under Code sections 3101 and 3121(v)(2) on amounts included
in the Officer's FICA wages due to the nonforfeitability of benefits hereunder.
In such event, the Officer's Liability Account and the Retirement Benefit will
be adjusted accordingly.

3.4

DEATH. If an Officer dies prior to his termination of employment with the
Employer or during a period of Disability, the Salary Continuation Benefit shall
become payable to the Beneficiary according to the provisions of Article IV. The
Beneficiary will not be entitled to the Salary Continuation Benefit if the
Officer and/or the Beneficiary is entitled to or receiving the Retirement under
this Agreement. If the Officer has incurred a Disability and has commenced the
receipt of Disability Benefits pursuant to Section 4.2©, the Beneficiary will
not be entitled employment with the Employer until Normal Retirement Age,
Disability, Early Retirement Age, or Death, as the case may be. However, in the
event of a Change in Control, the Officer will acquire a nonforfeitable right to
(i) the Retirement Benefit based on the amount reflected in the Officer's
Liability Account at the time of the Change in Control, together with future
interest accruals on such recorded balance or (ii) the full amount of the Salary
Continuation Benefit if the Officer dies while employed with the Bank.
Continuous employment until Normal




--------------------------------------------------------------------------------

Retirement Age, Disability, Early Retirement, or Death, as the case may be, is
required to vest benefit accruals following a Change in Control.

3.6

FORFEITURE. Except in the event that a Change in Control has occurred, the
Officer and his or her Beneficiary shall forfeit all then-unpaid Benefits under
the Agreement upon the occurrence of any of the following events: (i) without
the Employer's prior written consent, the Officer becomes an employee,
independent contractor, advisor, director, or ten percent (10%) or more
shareholder, directly or indirectly, of a for-profit enterprise engaged in the
business commercial banking or of an organization that invests capital, as a
principal part of its business, in for profit enterprises engaged in the
business of banking; (ii) the Officer makes any materially disparaging public
disclosures about the Employer following his or her termination of Employment
relationship with the Employer; or (iii) without the Employer's prior written
consent, the Officer uses any of the Employer's proprietary information for
business gain following his or her termination of employment with the Employer.




ARTICLE IV - MANNER OF DISTRIBUTION OF BENEFITS







4.1

AMOUNT. The amount of Benefits payable to the Officer (or his or her Beneficiary
or Beneficiaries) shall be determined under Article II.

4.2 TIMING OF PAYMENTS.

(a) TIMING OF RETIREMENT BENEFIT. The Retirement Benefit will be payable
commencing the first business day of the month following the Officer's
termination of employment with the Employer.

(b) TIMING OF SALARY CONTINUATION BENEFIT. The Salary Continuation Benefit shall
be payable commencing the first business day of the month following the
Officer's death.




--------------------------------------------------------------------------------

(c) TIMING OF DISABILITY. The Disability Benefit shall be payable commencing the
first business day of the month following the Officer’s termination of
employment due to Disability.  Calculation of the amount of the Benefit payable,
as defined in Article II, will be made at the date in which the distribution is
to commence.  Interest will continue to accrue in the determination of the
Officer’s Liability Account, in accordance with sound accounting and actuarial
principles during the period from termination of employment with the Employer
until distributions are elected to begin.

4.3

METHOD OF PAYMENT. All distributions under the Agreement shall be made in
monthly cash distributions in accordance with the provisions of Article II.




ARTICLE V – BENEFICIARIES




5.1 DESIGNATION OF BENEFICIARIES. The Officer from time to time may designate
any person or persons (who may be named contingently or successively) to receive
such Benefits as may be payable under the Agreement upon or after the Officer’s
death, and such designation may be changed from time to time by the Officer
filing a new designation.  Each designation by the Officer will revoke all prior
designations by the Officer, shall be in the form prescribed by the Employer,
and will be effective only when filed in writing with the Employer during the
Officer’s lifetime.  In the absence of a valid Beneficiary designation, or if,
at the time any Benefit payment is due to a Beneficiary, there is no living
Beneficiary named by the Officer, the Employer shall pay any such Benefit
payment to the Officer’s estate.

5.2 INFORMATION TO BE FURNISHED BY OFFICER AND BENEFICIARIES; INABILITY TO
LOCATE OFFICER OR BENEFICIARIES.  Any communication, statement, or notice
addressed to the Officer or to a Beneficiary at his or her last post office
address as shown on the Employer's records shall be binding on the




--------------------------------------------------------------------------------

Officer or Beneficiary for all purposes of the Agreement. The Employer shall not
be obliged to search for the Officer or any Beneficiary beyond the sending of a
registered letter to such last known address. If the Employer notifies the
Officer or any Beneficiary that he or she is entitled to an amount under the
Agreement and the Officer or Beneficiary fails to claim such amount or make his
or her location known to the Employer within three (3) years thereafter, then,
except as otherwise required by law, if the location of one or more of the next
of kin is known to the Employer, the Employer may direct distribution of such
amounts to any one or more or all of such next of kin in such proportion as the
Employer determines. If the location of none of the foregoing persons can be
determined, the Employer shall have the right to direct that the amount payable
shall be determined to be forfeiture and paid to the Employer. If a benefit
payable to the Officer or Beneficiary is subject to escheat pursuant to
applicable state law, the Employer shall not be liable to any person for any
payment made in accordance with such law.




ARTICLE VII - ADMINISTRATION AND RECORDKEEPING







6.1

ADMINISTRATIVE AND RECORDKEEPING AUTHORITY. Except as otherwise specifically
provided herein, the Employer shall have the sole responsibility for and the
sole control of the operation, administration, and recordkeeping of the
Agreement and shall have the power and authority to take all action and to make
all decisions and interpretations that may be necessary or appropriate in order
to administer and operate the Agreement, including, without limitation, the
power, duty, and responsibility to:

(a) Resolve and determine all disputes or questions arising under the Agreement,
including thepower to determine the rights of the Officer and Beneficiaries and




--------------------------------------------------------------------------------

their respective benefits,

and to remedy any ambiguities, inconsistencies, and omissions in the Agreement.

 (b) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the   proper and efficient administration of the Agreement and as
are consistent with the   Agreement.

(c) Implement the Agreement in accordance with its terms and the rules and
regulations adopted as above.

(d) Make determinations concerning the crediting and distribution of the
Officer's Benefits.

6.2

CLAIMS PROCEDURE. Any person claiming a benefit under the Agreement ("Claimant")
shall present the claim, in writing, to the Employer, and Employer shall respond
in writing. If the claim is denied, the written notice of denial shall state, in
a manner calculated to be understood by the Claimant:

(a) The specific reason or reasons for denial, with specific references to the
Agreement provisions on which the denial is based;

(b) A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary;

(c) An explanation of the Agreement's claims review procedure.

The written notice denying or granting the Claimant's claim shall be provided to
the Claimant within ninety (90) days after the Employer's receipt of the claim
unless special circumstances require an extension of time for processing the
claim. If such an extension is required, written notice of the extension shall
be furnished by the Employer to the Claimant within the initial ninety (90) day
period, and in no event shall such an extension exceed a period of ninety (90)
days from the end of the initial ninety (90) day period. Any extension notice
shall indicate the special circumstances requiring the extension and the date on
which the Employer expects to render a decision of the claim. Any claim not
granted or denied during the period




--------------------------------------------------------------------------------

noted above shall be deemed to have been denied. Any Claimant (or such
Claimant's authorized representative) whose claim is denied or deemed to be
denied under the preceding sentence may, within sixty (60) days after the
Claimant's receipt of notice of the denial or after the date of the deemed
denial, request a review of the denial by notice given, in writing, to the
Employer. Upon such a request for review, the claim shall be reviewed by the
Employer (or its designated representative) which may, but shall not be required
to, grant to the claimant a hearing. In connection with the review, the Claimant
may have representation, may examine pertinent documents, and may submit issues
and comments in writing.

The decision on review normally shall be made within sixty (60) days of the
receipt by the Employer for review. If an extension of time is required due to
special circumstances, the Claimant shall be notified, in writing, by the
Employer, and the time limit for the decision on review shall be extended to one
hundred twenty (120) days, The decision on review shall be in writing and shall
state, in a manner calculated to be understood by the Claimant, the specific
reasons for the decision and shall include references to the relevant Plan
provisions on which the decision is based. The written decision on review shall
be delivered to the Claimant within the sixty (60) day (or, if applicable, the
one hundred twenty (120) day) period discussed above. If the decision on review
is not communicated to the Claimant within the sixty (60) day (or, if
applicable, the one hundred twenty day) period discussed above, the claim shall
be deemed to have been denied upon review. All decisions on review shall be
final and binding with respect to all concerned parties.




ARTICLE VIII – AMENDMENT




7.1

RIGHT TO AMEND. The Employer, by written instrument, shall have the right to
amend the Agreement at any time and with respect to any provisions hereof, and




--------------------------------------------------------------------------------

all patties hereto or claiming any interest hereunder shall be bound by such
amendment; provided, however, that no such amendment shall deprive the Officer
or any Beneficiary of a right accrued hereunder prior to the date of the
amendment, including the right to receive the payment of his or her benefit upon
a benefit entitlement event, or earlier as provided herein.

7.2

AMENDMENT REQUIRED BY LAW. Notwithstanding the provisions of Section 7.1, the
Agreement may be amended at any time if in the opinion of the Executive
Committee of the Board of Directors of the Employer, such amendment is necessary
in order to (i) ensure that the Plan is characterized as a non-tax qualified
plan of deferred compensation maintained for members of a select group of
management or highly compensated employees as described under ERISA Sections
201(2), 301(a)(3), and 401(a)(1), and a plan described in Code Sections 404
(a)(5) and 409A, and (ii) conform the Agreement to the provisions and
requirements of any applicable law (including ERISA and the Code).




ARTICLE IX - TERMINATION







8.1

EMPLOYER'S RIGHT TO TERMINATE. The Board of Directors of the Employer reserves
the right, at any time, to terminate the Agreement; provided, however, that no
such termination shall deprive the Officer or any Beneficiary of a right accrued
hereunder prior to the date of termination and provided that, upon termination,
the Officer shall become fully and immediately vested in the Officer's Liability
Account.

8.2

SUCCESSOR TO EMPLOYER. Any corporation or other business organization that is a
successor to the Employer by reason of a consolidation,




--------------------------------------------------------------------------------

merger, or purchase of substantially all of the assets of the Employer shall
become a party to the Agreement.




ARTICLE X – MISCELLANEOUS




9.1

LIMITATIONS ON LIABILITY OF EMPLOYER. Neither the establishment of the Agreement
or any modification thereof, nor the creation of any account under the
Agreement, nor the payment of any benefit under the Agreement shall be construed
as giving to the Officer or any other person any legal or equitable right
against the Employer or any officer or employee thereof, except as provided by
law or by any Agreement provision.

9.2

CONSTRUCTION. If any provision of the Agreement is held to be illegal or void,
such illegality or invalidity shall not affect the remaining provisions of the
Agreement, but shall be fully severable, and the Agreement shall be construed
and enforced as if said illegal or invalid provisions had never been inserted
herein. For all purposes of the Agreement, where the context permits, the
singular shall include the plural, and the plural shall include the singular.
Headings of Articles and Sections herein are inserted only for convenience of
reference and are not to be considered in the construction of the Agreement. The
laws of the state of Florida shall govern, control, and determine all questions
of law arising with respect to the Agreement and the interpretation and validity
of its respective provisions, except where those laws are preempted by the laws
of the United States. Participation under the Agreement will not give the
Officer the right to be retained in the service of the Employer nor any right or
claim to any benefit under the Agreement unless such right or claim has been
specifically accrued hereunder. The Agreement is intended to be and at all times
shall be interpreted and administered so as to qualify as an unfunded plan of
deferred compensation, and no provision of this




--------------------------------------------------------------------------------

Agreement shall be interpreted so as to give any individual any right in any
assets of the Employer which right is -greater than the rights of any general
unsecured creditor of the Employer.

9.3

SPENDTHRIFT PROVISION. No amount payable to the Officer or any Beneficiary under
the Plan will, except as otherwise specifically provided by law, be subject in
any manner to anticipation, alienation, attachment, sale, garnishment, transfer,
assignment (either at law or in equity) levy, execution, pledge, encumbrance,
charge, or any other legal or equitable process, and any attempt to do so will
be void; nor will any benefit hereunder be in any manner liable for or subject
to the debts, contracts, liabilities, engagements, or torts of the person
entitled thereto. Further, the withholding of taxes from Agreement benefit
payments; the recovery under the Agreement of overpayment of benefits previously
made to the Officer or any Beneficiary; if applicable, the transfer of benefit
rights from the Agreement to another plan; or the direct deposit of Agreement
benefit payments to an account in a banking institution (if not actually part of
an arrangement constituting an assignment or alienation) shall not be construed
as an assignment or alienation.

CBC NATIONAL BANK







___________________________







OFFICER




____________________________








--------------------------------------------------------------------------------










APPENDIX A




Schedule of Payments




May 2009

$34,760.05




May 2010

$34,760.05




May 2011

$34,760.05




May 2012

$34,760.05




May 2013

$34,760.05




May 2014

$34,760.05




May 2014

$34,760.05




May 2015

$34,760.05




May 2016

$34,760.05




May 2017

$34,760.05




May 2018

$34,760.05




May 2019

$34,760.05




May 2020

$34,760.05




May 2021

$34,760.05




May 2022

$34,760.05




May 2023

$34,760.05




May 2024

$34,760.05













--------------------------------------------------------------------------------

APPENDIX TO THE

CBC NATIONAL BANK

EXECUTIVE SUPPLEMENTAL INCOME AGREEMENT

WITH PAUL R. GARRIGUES




BENEFIT STATEMENT







This Benefit Statement supplements the CBC National Bank Executive Supplemental
Income Agreement by and between CBC National Bank and Paul R. Garrigues, dated
May 1, 2009 (the “Agreement”), by identifying the amount and duration of certain
periodic payments that may become payable to the Officer in the circumstances
described below:  




Retirement Benefit:

$5,000.00 per month for 180 consecutive months




Disability Benefit:

The amount necessary to amortize the Liability Account, determined as of the
date that payment of the Disability Benefit is to commence, as a term annuity
payable in equal monthly installments over a period of 180 consecutive months.  




Salary Continuation Benefit:

$5,000.00 per month for 180 consecutive months




Change in Control.  The amount necessary to amortize the Liability Account,
determined as of the date of a termination of employment (prior to age 68)
following a Change in Control, as a term annuity payable in equal monthly
installments over a period of 180 consecutive months, commencing with the month
following the month in which the termination of employment occurs.




For purposes of the Agreement and this Benefit Statement, the term “Liability
Account” means the liability that the Employer accrues, under Generally Accepted
Accounting Principles (“GAAP”) as reasonably applied by the Employer, for the
Employer’s obligation to the Officer under the Agreement in accordance with
Accounting Principles Board Opinion Number 12, as amended by Statement of
Financial Accounting Standards Number 106.  Any one of a variety of amortization
methods may be used to determine the Liability Account provided the seleclted
method is consistent with the foregoing guidelines.  Once chosen, however, the
method must be consistently applied.







By affixing their signatures hereto, the parties to the Agreement acknowledge
and confirm the terms of this Benefit Statement as of the 1st day of May, 2009.
 




________________________________

CBC National Bank

Paul R. Garrigues

By:  _________________________




Title:  ________________________





















